DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-9, 11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,026,862. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-3, 6-9, 11 and 13 are obvious over claim 1 of U.S. Patent No. 11,026,862.
Claims 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,026,862. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 14-15 are obvious over claim 2 of U.S. Patent No. 11,026,862.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 8, and 10-13 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Ulbrich (US Pat. No.: 4,951,815).
	Regarding claim 1, Ulbrich discloses a product (figs. 10, package 14; fig. 1 cited herein to indicate elements not identified by fig. 10) comprising:
	A first compartment (19) having first walls (Fig. 10, lubricant compartment 19c) that define a reservoir (see fig. 1, 10), the first compartment including a first lid (sheet 15) enclosing a medicament (glove lubricant gel 13) within the reservoir (col. 4, ln. 6-9); and
	A second compartment (18) having second walls (18c) that define a cavity (figs. 1, 10), the second compartment including a second lid (sheet 15) enclosing a glove (11) within the cavity (col. 4, ln. 5);
	Wherein the first compartment and the second compartment are coupled together with the reservoir and the cavity separated and sealed from one another (fig. 1, 10, col. 5, ln. 57-63); and
	Wherein the first walls of the first compartment and the second walls of the second compartment are semi-rigid or rigid (col. 5, ln. 49-55). 
To clarify, this rejection cites the embodiment of fig. 10 and references the elements of fig. 1 that are illustrated in fig. 10 but not explicitly labelled by Ulbrich.   
	Regarding claim 8, Ulbrich discloses (fig. 1, 10) wherein the first walls and the second walls are joined at a junction (see thin linear zone 22c) that separates the reservoir and the cavity (col. 5, ln. 59-60).  
	Regarding claim 10, Ulbrich discloses (fig. 1, 10) wherein the first lid and the second lid are substantially flat and extend over an opening defined at a top of the first walls and the second walls to enclose the reservoir and the cavity, respectively (see fig. 10).  
	Regarding claim 11, Ulbrich discloses (fig. 1) wherein the glove has one finger lumen (see fig. 1).
	Regarding claim 12, Ulbrich discloses (fig. 1) wherein the glove has two finger lumens (see fig. 1).
Regarding claim 13, Ulbrich does not explicitly disclose that the product is configured for a single use prior to disposal. However, Ulbrich discloses that the glove is sealed in to a sterilized package (col. 3, ln. 65-68). Further, Ulbrich does not disclose that the lid is re-sealable. Accordingly, Ulbrich implies that the product is configured for single use prior to disposal. 

Claims 16-17 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Gregory (US Pat. No.: 5,934,462).
	Regarding claim 16, Gregory discloses a dispenser (figs. 1-3, dispensing container 320) comprising:
	A plurality of first packages defining a reservoir that stores a medicament (see substance 222, 232, 242; col. 4, ln. 53-59); and
	A plurality of second packages (glove packages 220, 230, 240, 250) disposed within the dispenser, each of the plurality of second packages defining a cavity that stores a glove (col. 4, ln. 19-20) having one finger lumen (see fig. 1) or two finger lumens (see fig. 1). 
To clarify, Gregory shows that container 320 holds several packages, which include both a plurality of first packages and a plurality of second packages. 
	Regarding claim 17, Gregory discloses that each of the plurality of first packages is connected to a respective one of second packages (see fig. 3). 

Claim 20 is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Bear (Pub. No.: US 2011/0036746 A1).
	Regarding claim 20, Bear discloses (fig. 1) a product (kit 10) comprising:
	A package (holder 12);
	A first compartment (pouch 24) defining a reservoir and a first tab that facilitates opening the first compartment to access the reservoir (sliding lock tops ¶ 0019);
	A second compartment (pouch 16) defining a cavity and having a second tab that facilitates opening the second compartment to access the cavity (sliding lock tops ¶ 0019);
	A dosage of medicament packaged within the reservoir of the first compartment (¶ 0023); and
	A glove packaged within the cavity of the second compartment (gloves 18, ¶ 0020);
	Wherein the first compartment is sealed from the second compartment (see fig. 1);
	Wherein the first compartment and the second compartment are separately openable (see fig. 1, each compartment has a sliding lock top ¶ 0019); and
	Wherein the first compartment and second compartment are individual and separate compartments that are loose within the package and are not physically joined together (see fig. 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ulbrich, as applied to claim 1 above, in view of Kassman (Pub. No.: US 2008/0289634 A1).
Regarding claim 2, Ulbrich fails to disclose wherein at least one of (a) the first lid includes a first tab that extends beyond a first periphery of the first compartment or (b) the second lid includes a second tab that extends beyond a second periphery of the second compartment.  
Kassman teaches (fig. 8-9) a product (container 30) in the same field of endeavor wherein a first lid (cover 30d) includes a first tab (30e) that extends beyond a first periphery of the first compartment.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first lid of Ulbrich such that it includes a tab that extends beyond a first periphery of the first compartment, as taught by Kassman, in order to facilitate removal of the cover (Kassman ¶ 0113). 
	Regarding claim 3, as discussed above in claim 2, Ulbrich in view of Kassman teach a first tab. Kassman further teaches (fig. 8 and 10) wherein the first lid includes the first tab (¶ 0113). Since claim 2 from which claim 3 depends defines a second tab without requiring the presence of the second tab, Kassman’s teaching of the lid including the first tab meets the limitations of claim 3. 
	Regarding claim 4, as discussed above in claim 2, Ulbrich in view of Kassman teach a first tab. Kassman further teaches (fig. 8 and 10) wherein the first tab extends in a first direction (see fig. 10). Since claim 2 from which claim 4 ultimately depends defines a second tab without requiring the presence of the second tab, Kassman’s teaching the first tab extending in a first direction meets the limitations of claim 4.
	Regarding claim 5, as discussed above in claim 2, Ulbrich in view of Kassman teach a first tab. Kassman teaches (fig. 10) wherein the first tab has a first structure or shape (see fig. 10). Since claim 2 from which claim 5 ultimately depends defines a second tab without requiring the presence of the second tab, Kassman’s teaching the first tab having a first structure or shape meets the limitations of claim 5.
	Regarding claim 6, Ulbrich fails to disclose wherein (a) the second compartment is positioned on top of the first compartment such that the first lid of the first compartment forms a bottom wall of the second compartment that separates the reservoir and the cavity from one another, or (b) the first compartment is positioned on top of the second compartment such that the second lid of the second compartment forms a bottom wall of the first compartment that separates the reservoir and the cavity from one another.  
	Kassman teaches (fig. 8-9) a product (container 30) in the same field of endeavor wherein a first compartment (reservoir 30c) is positioned on top of a second compartment (conical enclosure 30b) such that a second lid of the second compartment (membrane 30h) forms a bottom wall of the first compartment that separates a reservoir and a cavity from one another (see fig. 8). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product of Ulbrich such that the first compartment is positioned on top of the second compartment such that the second lid of the second compartment forms a bottom wall of the first compartment that separates the reservoir and the cavity from one another, as taught by Kassman, the medicament to be dispensed onto the surface (Kassman abstract).  
	Regarding claim 7, Ulbrich in view of Kassman fail to teach wherein at least one of (a) the first lid includes a first tab that extends beyond a first periphery of the first compartment or (b) the second lid includes a second tab that extends beyond a second periphery of the second compartment.  
	Kassman teaches (fig. 8-9) wherein a first lid (cover 30d) includes a first tab (30e) that extends beyond a first periphery of the first compartment.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first lid of Ulbrich in view of Kassman such that it includes a tab that extends beyond a first periphery of the first compartment, as taught by Kassman, in order to facilitate removal of the cover (Kassman ¶ 0113). 

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ulbrich, as applied to claim 1 above.
	Regarding claim 14, Ulbrich discloses that the glove is packaged such that, when the second lid is opened, the glove is donned without contacting a distal portion of the glove (col. 4, ln. 64 – col. 5, ln. 11). Ulbrich further discloses a skirt (cuff 27).
While Ulbrich does not explicitly disclose that a skirt of the glove is available to be grasped, such limitation of claim 14 relates to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The glove of Ulbrich comprises a skirt and is thus capable of being grasped and using the device for this purpose requires only routine skill in the art (See § MPEP 2114 II).
	
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ulbrich, as applied to claim 14 above, in view of Friedman (US Pat. No.: 2,637,031).
Regarding claim 15, Ulbrich fails to disclose wherein the skirt extends radially and uniformly outward from a proximal end of the glove.  
	Friedman teaches (fig. 1) a glove (finger cot 10) in the same field of endeavor comprising a skirt (13) that extends radially and uniformly outward form a proximal end of the glove (see fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skirt of Ulbrich such that it extends radially and uniformly outward from a proximal end of the glove, as taught by Friedman in order to protect vulnerable areas of the skin from contact with possible contamination by bodily secretions of the patient (Friedman, col. 2, ln. 1-4). 

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gregory, as applied to claim 16 above, in view of Bear.
	Regarding claim 18, Gregory fails to disclose wherein each one of the plurality of first packages is co-packaged with a respective one of the plurality of second packages, but is not physically joined therewith.  
	Bear teaches (fig. 1) a dispenser (kit 10) in the same field of endeavor comprising a first package (pouch 24) that is co-packaged with a second package (pouch 16), but not physically joined therewith. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dispenser comprising a plurality of first packages and second packages such that they are co-packaged but not physically joined therewith, as suggested by Bear in order to allow the user to easily access the first package and the second package. 

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gregory,  as applied to claim 16 above, in view of Bagwell et al. (Pub. No.: US 2007/0012714 A1). 
	Regarding claim 19, Gregory fails to disclose wherein each of the plurality of first packages and the plurality of second packages is separate within the dispenser.  
	Bagwell teaches (fig. 1) a dispenser (10) in the same field of endeavor comprising a plurality of medicaments (soap 24a, gel 24b, lotion 24c) and a plurality of gloves (20A, 20B, 20C) that are separate within the dispenser (see fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dispenser of Gregory comprising a plurality of first packages and a plurality of second packages such that they are separate within the dispenser, as taught by Bagwell, in order to allow for versatility in being used by users having various hand sizes (Bagwell ¶ 0036) and minimize travel of a healthcare provider in accessing various products at different locations (Bagwell ¶ 0030). 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The subject matter of claim 9 is allowable for reasons outlined in the Notice of Allowance of parent case 17/328,650 (US Pat. No.: 11,026,862). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        

/Adam Marcetich/Primary Examiner, Art Unit 3781